Citation Nr: 0904187	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 22, 2002, 
for the grant of a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran is not represented at this 
time. 

In an August 2006 decision, the Board adjudicated the issue 
on appeal.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a July 2008 
memorandum decision, the Court vacated the August 2006 Board 
decision and remanded the issue to the Board.  


FINDINGS OF FACT

1.  The veteran's most recent claim for an increased 
evaluation for PTSD was received by VA on July 22, 2002.  

2.  It is not factually ascertainable that the veteran's PTSD 
was more than 30 percent disabling prior to July 22, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2002 
for an evaluation higher than 30 percent disabling have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an increased award of compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The Court remanded this matter for the Board to render a 
determination on the credibility and probative value of all 
lay and medical evidence of record and provide an adequate 
statement of the reasons and bases for its decision.  The 
Court stated that it was unable to discern from the Board's 
previous decision if the Board had considered whether it was 
factually ascertainable that, in the one year prior to the 
veteran's application for an increased rating for PTSD, there 
was an increase in disability due to PTSD.  In particular, 
the Court found that the Board had failed to assess the 
veteran's lay testimony attesting to the worsening of his 
PTSD symptoms in the period before July 2002, referring 
specifically to his alleging of a worsening since September 
11, 2001.  This refers to a letter written by the veteran 
which was received by VA on April 30, 2003.  

In order to explain why it is not factually ascertainable 
that the veteran's PTSD met the criteria for a rating higher 
than 30 percent, prior to July 2002, the Board must address 
those rating criteria.  

A 30 percent rating is assigned for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (2008).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

VA received the veteran's claim for service connection for 
PTSD in October 31, 1984.  He was hospitalized from December 
1984 to January 1985, during which time he reported that he 
had flashbacks from his Vietnam experiences and had been 
"reexperiencing of having dreams of hearing yelling of some 
of the wounded and ambushed comrades."  He also reported 
that he had these dreams and flashbacks when he was drunk or 
drugged but had not had any since being sober.  Clinicians 
stated that he had been unemployed since 1981.  Service 
connection for PTSD was established in March 1985 and a 30 
percent evaluation was assigned.  

Because the veteran did not appeal that decision, the 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  

Of record is a January 1986 VA psychiatric consult report 
documenting the veteran's report that he had flashbacks, 
nightmares, excess startle reactions, and that he had not 
been able to work for the past year.  The RO treated this as 
an informal claim for an increased rating and denied an 
increased rating in a February 1986 rating decision, which 
the veteran appealed.  In a January 1989 decision, The Board 
denied the veteran's appeal.  

That decision became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  

In October 1995, the veteran filed a claim for an increased 
rating for his PTSD.  In February 1996, the RO denied that 
claim, the veteran did not appeal, and the decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  

In May 1996, the veteran again filed a claim for an increased 
rating for PTSD, stating that he felt that the 30 percent 
rating was grossly unfair.  In August 1998, the RO again 
denied the claim.  The veteran did not appeal and the 
decision became final.  Id.  

Following the August 1998 denial of his claim, the next 
communication from the veteran was received by VA on July 22, 
2002.  This consisted of his claim for an increased rating 
for PTSD, a copy of his Social Security Administration 
earnings statement, and an application for increased 
compensation based on unemployability (VA Form 21-8940).  The 
RO has assigned an effective date of July 22, 2002 for a 
total disability rating for PTSD.  

Because there is no unadjudicated claim earlier than July 22, 
2002, that date is the earliest possible effective date for 
any increase in the rating assigned for the veteran's PTSD 
unless it is factually ascertainable that the veteran's PTSD 
increased beyond 30 percent disabling between July 22, 2001 
and July 22, 2002, the critical issue in this case.  

The veteran's July 2002 claim made no mention of September 
11, 2001.  The VA Form 21-8940 showed that the veteran had 
worked part time from July 1998 to March 1999, part time as a 
truck driver from March 2000 to June 2000, and full time as a 
truck driver from June 2000 to May 2002.  This form is 
evidence only that the veteran's PTSD did not cause total 
occupational impairment any earlier than May 2002.  This does 
not, however, show that his PTSD caused more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks between 
July 2001 and July 2002.  Because these documents do not 
refer to any symptom, the Board finds that these documents 
are not evidence that his PTSD resulted in disability which 
met the criteria for greater than a 30 percent evaluation.  

If anything, the SSA earnings statement is evidence against 
his claim because it tends to show that, in general, the 
veteran has not worked in the past, at least to the extent 
that the any wages earned were taxed social security 
earnings.  In this regard the statement shows that the 
veteran had no taxed social security earnings from 1974 
though 1997, and taxed social security earnings of $2522 in 
1998, $1,171 in 1999, and $6744 in 2000.  

In short, the veteran had no social security earnings during 
the time frame when he was consistently found to have no more 
than 30 percent disability due to PTSD (failing to indicate 
that his PTSD had worsened prior to the date of claim).  This 
is at least some evidence that whether or not the veteran is 
employed has little to do with the severity of his PTSD.  

As indicated above, disability ratings for PTSD are not 
specified in a continuous fashion but are rather set out in 
discrete steps, i.e. 10 percent, 30 percent, 50 percent, 70 
percent, and 100 percent.  There is no rating, for example, 
of 35 percent disabling.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's statement that his 
PTSD had gotten worse is not evidence that his PTSD met the 
criteria for a rating higher than the 30 percent already 
assigned.  Nor is his assertion that he left his last job due 
to his disability.  

In his claim, the veteran stated "[t]he basis of this claim 
is that each of these conditions has become more severe."  
This statement does not address any of the criteria for a 
rating higher than 30 percent disabling and is therefore not 
probative of when, or even if, his PTSD warranted a rating 
higher than 30 percent.  Therefore it would be impossible to 
determine from his statement whether such worsening, if it 
indeed had occurred, was so great as to warrant a rating 
higher than the 30 percent already assigned.  

The veteran's assertion that he left his previous job based 
on his subjective view that his disability had worsened is 
not, in itself, sufficient evidence to award a rating higher 
than 30 percent disabling.  

The record is absent for any evidence that the veteran sought 
treatment for, or reported symptoms of, his PTSD from the 
time of the RO's denial in 1998 to receipt of his July 2002 
claim.  This is evidence that the veteran's PTSD had not 
increased in severity prior to July 2002.  Cf. Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (a long delay in 
reporting symptoms of an illness is evidence against the 
credibility of continuity of symptomatology).  

On February 13, 2003, the veteran underwent a VA PTSD 
examination, the results of which gave rise to the RO's July 
2003 grant of an increased rating.  He did not mention 
September 11, 2001 during his VA examination, although he did 
report that he had quit his job as a truck driver because of 
worsening symptoms of PTSD.  The examiner recorded in the 
February 2003 report that, as to stressors "[t]he patient 
talked about being in ambushes.  He talked about close 
friends being killed in booby traps.  He said he was fearful 
for his life.  He saw incoming attacks, dead bodies, and body 
parts."  With regard to subjective symptoms, the examiner 
recorded "[t]he patient reports nightmares and flashbacks.  
He is hypervigilant.  He startles easily."  With regard to 
social and industrial functioning, the examiner recorded: 

[t]he patient used to work as a truck 
driver, but he had to stop working 
because of his worsening PTSD symptoms.  
The patient spends most of his time going 
to AmVets group, where he socializes with 
some of the other veteran friends.  They 
play cards.  He says he cannot go to work 
because he has flashbacks and he cannot 
deal with people.  

This report shows that the veteran placed no significance on 
September 11, 2001 at the time of his examination.  Moreover, 
the examiner recorded simply that the veteran had stopped 
working because of worsening PTSD symptoms.  This report is 
not evidence that the veteran had any particular symptom of 
PTSD between July 2001 and July 2002.  The only evidence in 
this report that would justify a finding of disability 
greater than 30 percent is the finding by the examiner that 
the veteran had a GAF score of 40.  This finding necessarily 
was based, at least in part, upon observation of the veteran 
by the examiner.  Hence, it is not factually ascertainable 
from this report, generated in February 2003, that the 
veteran's PTSD met the criteria for greater than a 30 percent 
rating at any time between July 2001 and July 2002.

On April 30, 2003, the RO received the letter referred to 
above.  That letter was sent by the attorney who was then 
representing the veteran, along with a copy of the February 
2003 PTSD examination report, and an explanatory letter 
authored by the attorney.  The attorney's letter was dated 
April 23, 2003 so it follows that the veteran wrote his 
letter on or before April 23, 2003.  

The bulk of the veteran's letter is in the present tense and 
addresses his symptoms.  References to times prior to the 
time contemporaneous to the letter are limited to the 
following (capitalization corrected):

I have trouble trusting anyone especially 
since 9/11.  I'm very suspicious of Arabs 
I had a job with [a recycling company].  
My job was to drive a truck and pickup 
roll offs (waste containers).  Since 9/11 
I became more suspicious and paranoid.  I 
couldn't get the picture of that plane 
ramming the twin towers out of my mind.  
Any customers of Arab decent [sic] I 
wouldn't trust.  I'd argue with them and 
wouldn't pick up their roll-off.  Other 
times I'd use a big stick and move the 
garbage argued this would take a long 
time I didn't finish my route.  I'd argue 
with the boss telling him I didn't want 
to go to certain jobs.  Finally he let me 
go.  

From this statement, it is not factually ascertainable that, 
between July 2001 and July 2002, the veteran's PTSD increased 
in severity to a level which warranted a rating higher than 
30 percent.  

Rather, the veteran's report, just detailed, is one of 
disability which more nearly approximates the criteria for a 
30 percent rating than the criteria for a higher rating.  He 
reported suspiciousness of persons of Arab descent.  He 
indicated only that he refused to perform his job when it 
involved individuals for whom he had developed this prejudice 
due to ethnicity.  There is no evidence that the veteran's 
customers were disproportionately of Arab descent.  Hence, 
his report is consistent with a 30 percent rating because the 
report, even if true, is probative only that he had 
intermittent periods of inability to perform occupational 
tasks, (otherwise generally functioning satisfactorily with 
routine behavior, self care and conversation normal) due to 
suspiciousness.  

The record, including the information in his April 30, 2003 
letter, is absent for evidence that disability due to the 
veteran's PTSD met the criteria for even a 50 percent rating 
prior to July 2002.  No evidence of record shows that, 
between July 2001 and July  2002, the veteran had reduced 
reliability and productivity due to such symptoms as (for 
example) flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory; disturbance in motivation and mood; or impaired 
abstract thinking.  His reports of activities at the AmVets 
shows that he had no difficulty establishing and maintaining 
social relationships.  The Board finds that his reports of 
his interaction with persons of Arab descent is more closely 
approximated as suspiciousness with intermittent inability to 
perform occupational tasks than it is as impaired judgment 
resulting in occupational and social impairment.  

More significantly, the Board finds that the veteran's report 
in the April 30, 2003 letter is not credible because it 
conflicts with all other evidence of record.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit has also provided that " 
the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc "  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Court has stated 
that "The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

The veteran makes no mention of the terrorism events of 
September 11, 2001 prior to or after the letter received on 
April 30, 2003 letter.  The first time that "9/11" is 
mentioned at all by the veteran is documented in March 31, 
2003 VA treatment notes.  These notes, and VA treatment notes 
from April 28, 2003, provide evidence against any finding 
that his disability had increased in severity to the extent 
that the disability met the criteria for higher than a 30 
percent evaluation prior to July 2002.  

A March 31, 2003 triage interdisciplinary note documents that 
the veteran was referred from compensation and pension 
service for PTSD.  He was negative for suicidal and homicidal 
ideation and for visual and auditory hallucinations.  The 
veteran's chief complaint was difficulty sleeping.  He 
reported bad dreams, nightsweats, nightmares, that he 
startled easily and that he isolates himself.  He reported 
that he was an unemployed truck driver, since "9/11", and 
that he had been laid off and his unemployment had run out.  
He also reported that he had been restless since Vietnam and 
sits with his back to the door.  

Objectively he was alert and oriented times three, had good 
eye contact, was restless, and was casually dressed.  

In an addendum to that note, the clinician reported that the 
veteran had presented to VA requesting to see a psychiatrist 
and reporting that he had been experiencing flashbacks of 
experiences from active service, which had been occurring 
essentially since his discharge from active service, and 
especially increasing in the last few weeks.  He reported 
symptoms of ongoing feelings of sadness, was positive/ 
negative for helplessness and hopelessness, but denied 
suicidal or homicidal ideations or plans.  He was positive 
for vivid flashbacks with audio/visual hallucinations, was 
positive/negative for thoughts of persecution and orientation 
as to time, was alert, oriented to person, place, and 
positive/negative to time, his insight and judgment were 
partially impaired.  He was assigned a GAF score of between 
50 and 55.  

Of note is that this is a considerably higher score than the 
veteran was able to obtain when attending an examination 
ordered for the purpose of determining whether his PTSD 
warranted a higher rating, providing highly probative 
evidence against this claim. 

Again, there is no report of any employment difficulty 
related to PTSD symptoms and no report of suspiciousness of 
persons of Arab descent, or mention of leaving his job due to 
the events of September 11, 2001.  His characterization of 
being "laid off" and a report that his unemployment had run 
out, is one of reporting his current financial status.  It is 
reasonable to expect that, because the veteran was seeking 
psychiatric treatment, he would have at least mentioned a 
contribution of his PTSD symptoms to being "laid off" if he 
believed that to be the case.  This inconsistency in reports, 
when compared to the letter he sent to the RO seeking 
benefits, is evidence that this veteran is not always a clear 
historian with regard to the onset of any worsening of 
symptoms of PTSD.  

Also of record is a VA addiction severity index note which 
contains a psychosocial history and is dated April 28, 2003.  
The veteran reported that his longest full time job had been 
two years but that he considered treatment for employment 
problems to be not at all important.  He also reported that 
he had not had any family or social problems in the last 
month and did not consider treatment for family or social 
problems to be important.  Most significantly, the 
interviewer recorded as follows:  

The patient reports having experienced 
psychological or emotional problems at no 
time during the past 30 days.  The 
patient does not endorse significant 
psychiatric symptoms.  He says he was 
prescribed medication for psychological 
or emotional problems at some point 
during his life but was not on such 
medications during the last month.  
Suicidal ideation is denied.  No history 
of suicide attempt is given.  Mr. [the 
veteran] says he was not bothered at all 
by psychological or emotional problems in 
the month prior to this interview.  The 
patient considers treatment for 
psychological or emotional problems to be 
not at all important.  In the 
interviewer's opinion, the information 
that the patient provided concerning 
psychiatric problems was not 
significantly distorted by 
misrepresentation.  The patient did 
understand the questions.  

Once again, these notes tend to show that the picture the 
veteran presents of his symptoms (and history of those 
symptoms) is quite different depending on whether he is 
communicating to the RO seeking an increase in compensation 
benefits, or communicating to a health care professional 
seeking treatment.  In the latter setting, the veteran does 
not believe that he has any significant psychiatric symptoms.  
Such records provide evidence against not only this claim, 
but the current evaluation.

This is in stark contradiction to his reference to symptoms 
in the letter received April 30 2003, which is essentially a 
long report that he finds his PTSD symptoms highly 
significant and disabling.  In that letter, the veteran 
reported that he has nightmares, trouble sleeping because of 
the nightmares, suspiciousness, paranoia, that he is very 
"hyper", that he startles easily, that he does not sit with 
his back to anything - such as a door, that he sleeps not in 
the bedroom but in the living room so he is facing the door 
in his sleep, that he loses his temper over nothing, that he 
has no close friends, does not trust anyone, and that he 
avoids being around a lot of people.  

As between the clinical setting and the veteran's letter 
submitted by his attorney seeking compensation benefits, the 
report during the clinical setting more likely reflects the 
truth.  Cf. United States v. Narciso, 466 F.Supp. 252 (D.C. 
Mich.1977) (stating that the rationale of the "medical 
diagnosis or treatment exception" to the hearsay rule is 
that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  While the Board does not imply that 
the Federal Rules of Evidence or the common law hearsay rule 
are controlling as to claims for compensation benefits, the 
underlying reasoning is persuasive.  

Additionally, the March 31, 2003 treatment notes contain the 
veteran's report that he had suffered flashbacks since 
service which especially increased in the few weeks prior to 
March 31, 2003.  If the veteran's account in his letter 
received April 30, 2003 letter were true, it is reasonable to 
expect that he would have at least mentioned to clinicians 
that his symptoms had taken a turn for the worse in September 
2001, rather than within the last few weeks prior to March 
2003.  This is particularly likely given the respective time 
frames.  The veteran reports that he has had symptoms since 
1970 (since service), the time between September 11, 2001 and 
March 31, 2003 (the date of the VA treatment records) is a 
small fraction of the total time that the veteran reports he 
has had PTSD symptoms.  Yet, he reports that his symptoms had 
especially worsened in the few weeks prior to the clinic 
visit.  Oddly, he does not report any earlier worsening.  
Here, the veteran lumps the entire period of his symptoms 
together other than the few weeks prior to the March 2003 
treatment visit.  

Of note is that the RO granted an increased disability rating 
in the July 2003 rating decision and the letter from the 
veteran was received on April 30, 2003, prior to that 
decision.  The veteran has not argued since his grant of the 
100 percent rating that there was any increase in severity on 
September 11, 2001.  

After filing his notice of disagreement, at the end of July 
2003, the veteran has not mentioned September 11, 2001.  All 
evidence shows that he has placed no significance on that 
date in seeking an earlier effective date.  Quite to the 
contrary, the veteran has essentially argued that he had an 
increase in severity long before September 11, 2001 and prior 
to the RO's 1998 denial of his earlier claim for an increase.  
This is shown by the VA FORM 21-4142 (unsigned) in which he 
stated as a source of evidence, the Riverfront State Prison 
for the period from April 1996 to November 1997.  In an 
accompanying statement, the veteran refers to medication 
received while incarcerated in 1996; he makes no mention of 
September 2001.  He adds nothing further in his April 2004 
substantive appeal that would lead one to believe that 
September 2001 has anything to do with an increase in his 
PTSD disability.  

Taken together, the absence of any evidence that his PTSD 
increased in severity prior to the examination report or his 
assertion in July 2002, outweigh his report regarding 
September 11, 2001 and his explanation as to why he does not 
work.  

From the record, it is only factually ascertainable from the 
February 2003 VA examination report that the veteran's PTSD 
had worsened to that extent that a higher rating was 
warranted from the VA examination provided in February 2003.  
The facts that support such a rating consist of the 
examiner's assignment of a GAF score of 40.  This evidence 
has probative value because it was provided by a person with 
expert credentials and came about following observation of 
the veteran by that expert.  

A separate and independent basis for finding that the 
veteran's statements, particularly those in the letter 
received on April 30, 2003, are not probative that he met the 
criteria for higher than a 30 percent rating for PTSD is his 
limited competence when it comes to interpreting his 
symptoms.  The veteran's own characterization of his PTSD is 
not afforded the same deference as a finding of an expert VA 
examiner as to those symptoms.  In this case, the veteran's 
competence with regard to his symptoms is limited to 
reporting those symptoms.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

As there is no indication that the veteran has expertise in 
medical or psychiatric matters, his characterization of 
symptoms of PTSD as so severe as to result in more than 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
certain occupational tasks, is not competent evidence.  See  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the Court has found that whether a veteran suffered 
from asthma is not subject to the opinion of a layperson.  
See Layno 6 Vet. App. at 470-71.  Similarly, in Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), the Court stated that 
rheumatic fever is not a condition capable of lay diagnosis.  
Simply stated, lay opinions as to complex medical questions 
are not competent evidence.  

Here, the question of when or whether the veteran's PTSD had 
worsened to the point of meeting the criteria for a rating 
higher than 30 percent disabling is too complex to be 
addressed by a layperson.  The veteran reports the change of 
his symptoms as occurring September 11, 2001, but makes that 
report in April 2003, some eighteen months later.  Yet, the 
veteran is not a psychologist, psychiatrist, or social 
worker, so absent some examination or report by someone with 
sufficient expertise to objectively evaluate his reported 
symptoms, his statement as to when he noticed those symptoms, 
even if it were believed, is nothing more than a report of 
symptoms.  From that report it is not factually ascertainable 
that his PTSD had worsened beyond the level that satisfied a 
30 percent disability rating prior to the date of claim.  

The Board finds that entitlement to a rating higher than 30 
percent disabling for PTSD is not factually ascertainable 
prior to July 22, 2002.  Specifically, prior to the veteran's 
March 2003 VA examination, there was no competent evidence of 
record showing that the veteran met the criteria for a rating 
higher than the 30 percent.  The Board finds that even the 
veteran's own reports show that he was appropriately rated as 
30 percent disabled due to his PTSD prior to July 22, 2002.  

For these reasons, the Board finds that the earliest 
effective date allowable for an assignment of a rating higher 
than 30 percent disabling is the date of the veteran's claim, 
July 22, 2002.  Hence, his appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Claims for increased ratings require additional notice, the 
content of which may depend upon the particular diagnostic 
code under which the veteran's disability is evaluated.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  In 
Vazquez -Flores, however, the more specific notice concerns 
assignment of disability ratings, not effective dates.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the veteran has been assigned a total rating.  There 
can be no disagreement that he should have been assigned 
greater than a total rating.  As there is no controversy 
regarding that issue and as the rating decision granting the 
total rating was not adverse to the veteran as to the 
disability percentage assigned.  Therefore, any question as 
to whether the veteran was provided notice regarding how the 
rating was to be determined is moot.  

In short, the only notice that matters in this case is the 
notice provided with regard to how VA assigns an effective 
date.  This notice was provided to the veteran in a letter 
sent in June 2006.  The letter specified how VA establishes 
an effective date for an increased rating claim if the claim 
is granted, and the type of information that affects how the 
effective date is determined.  The letter also provided the 
veteran with notice as to his and VA's duties in obtaining 
evidence.  

This letter was not sent prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran.  Technically, the RO 
readjudicated the claim by means of a Supplemental Statement 
of the Case issued four days after the notice letter was 
sent.  The Board, however, does not rely on this 'bright line 
rule' for finding no prejudice to the veteran from the timing 
of the notice letter.  

In a June 7, 2006 reply to the notice sent, the veteran 
informed VA that he had no additional evidence to submit.  
Hence, no benefit could flow to the veteran by remanding this 
matter for the RO to again readjudicate the claim.  These 
actions by VA and the response from the veteran show that the 
veteran has been a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  VA afforded the veteran an appropriate 
examination in March 2003.   Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


